UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4936


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALLEN LEON SAMMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:08-cr-00014-jpj-pms-1)


Submitted:   October 29, 2010             Decided:   January 7, 2011


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Dennis, GALUMBECK, DENNIS & KEGLEY, Tazewell,
Virginia, for Appellant.      Timothy J. Heaphy, United States
Attorney,   Jennifer  R.   Bockhorst,  Assistant United States
Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Allen   Leon      Sammons   pled   guilty     to       five   counts    of

interstate transmission of threats to injure another person, 18

U.S.C. § 845(c) (2006).              In sentencing him, the district court

varied above the guideline range of 18-24 months and imposed a

sentence of forty-eight months.                Sammons appeals his sentence,

arguing that the district court failed to adequately address the

sentencing factors set out in 18 U.S.C. § 3553(a) (2006), and

that the sentence was substantively unreasonable.                     We affirm.

              Sentences are reviewed for reasonableness, applying an

abuse of discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Seay, 553 F.3d 732, 742

(4th Cir.), cert. denied, 130 S. Ct. 127 (2009).                       The reviewing

court first examines the sentence for “significant procedural

error,”       including        “failing   to     calculate           (or    improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a   sentence    based     on    clearly   erroneous   facts,          or    failing   to

adequately      explain        the    chosen     sentence        —     including      an

explanation for any deviation from the Guidelines range.”                        Gall,

552 U.S. at 51.

              With respect to the explanation of the sentence, this

court   has    stated,    “Regardless      of    whether    the       district   court

imposes an above, below, or within-Guidelines sentence, it must

                                          2
place on the record an individualized assessment based on the

particular     facts      of    the    case       before       it.”      United     States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).           If this court concludes that a sentence is

procedurally        reasonable,            the        court     then     “consider[s]        the

substantive       reasonableness           of     the    sentence       imposed.”         United

States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010) (citing Gall,

552 U.S. at 51).          Because Sammons drew on some § 3553(a) factors

to   argue   “for     a   sentence         different          from     the   one    ultimately

imposed,” he        preserved        the     claim      he     raises    here      for   appeal.

Lynn, 592 F.3d at 578.

             Sammons first argues that the district court failed to

consider the nature and circumstances of the offense, as well as

his history and characteristics, and the need for his sentence

to afford adequate deterrence to future criminal conduct and to

protect the public.            He further argues that the court failed to

consider other kinds of sentences, such as probation or home

electronic monitoring.                Last, Sammons maintains that the court

failed to explain adequately the reasons for the variance.

             We are not persuaded by Sammons’ claims.                                While the

district     court    did      not    address         all     the    § 3553(a)     factors   at

sentencing, it discussed several factors that it deemed most

relevant,     and    explained         the       variance      adequately.          The   court

focused      on      Sammons’          history           and        characteristics,         see

                                                  3
§ 3553(a)(1), as shown in the materials submitted to the court,

and “his conduct [in] earlier proceedings in the case.”                                   The

court    stated        that    Sammons’     mental        state    prevented   him       from

appreciating the seriousness of his conduct, made it difficult

for him to control his conduct at times, and suggested that he

might be dangerous to others.                 The court concluded that the need

to      provide        adequate          deterrence        to      criminal        conduct,

§ 3553(a)(2)(B), and the need to protect the public from further

crimes by Sammons, § 3553(a)(2)(C), necessitated a variance.

               Finally, the court did not abuse its discretion in

varying above the guideline range for the reasons it stated.

The evidence before the court suggested strongly that Sammons

was   likely      to    communicate        threats    to     others    in    the    future.

Giving due deference to the court’s perception that a longer

sentence was needed to protect the public from future crimes by

Sammons, see Gall, 552 U.S. at 51, we conclude that the court

did not abuse its discretion in varying upward to a sentence of

forty-eight months and that the sentence was not substantively

unreasonable.

               Accordingly,         we   affirm     the    sentence    imposed      by    the

district    court.            We   dispense    with   oral        argument   because      the

facts    and    legal     contentions         are   adequately       presented      in    the




                                               4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5